Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 1 of 10 PageID #: 5866



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                  Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


       PLAINTIFF'S RESPONSE IN OPPOSITION TO DEFENDANTS THE NEW
        YORK TIMES COMPANY AND ALAN FEUER’S MOTION TO DISMISS
             THIRD AMENDED COMPLAINT UNDER RULE 12(b)(6)

          NOW COMES Edward Butowsky, the Plaintiff, responding in opposition to

  DEFENDANTS THE NEW YORK TIMES COMPANY AND ALAN FEUER'S MOTION TO DISMISS

  THIRD AMENDED COMPLAINT UNDER RULE 12(B)(6) (hereinafter “MOTION”) (Doc. No.

  109):

                                     Factual Background

          When considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the court

  must accept all well-pleaded facts as true and construe those facts “in the light most

  favorable to the non-movant.” Illinois Cent. R. Co. v. Cryogenic Transp., Inc., 686 F.3d

  314, 316 (5th Cir. 2012); see also Ibe v. Jones, 836 F.3d 516, 524 (5th Cir. 2016)(In

  considering a 12(b)(6) motion, “we consider only the pleadings and accept them as

  true”). Rather than address the New York Times Defendants’ (hereinafter “NYT

  Defendants”) spin on the facts, the Plaintiff will direct the Court to his T HIRD AMENDED



                                              -1-
Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 2 of 10 PageID #: 5867



  COMPLAINT (“TAC”)(Doc. No. 207), which speaks for itself. In particular, the Plaintiff

  would direct the Court's attention to Paragraphs 29-30 and 106-109.

                                          Argument

  1. The Plaintiff properly alleged defamation.

         “Defamation's elements include (1) the publication of a false statement of fact to a

  third party, (2) that was defamatory concerning the plaintiff, (3) with the requisite degree

  of fault, and (4) damages, in some cases.” In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015),

  citing WFAA–TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex.1998).

         A. The challenged statements are “of and concerning” the Plaintiff.

         The NYT Defendants argue, rather absurdly, that none of the challenged

  statements are “of and concerning” the Plaintiff. They cannot, however, dispute the

  following facts: (1) their story purports to be about a lawsuit against various defendants

  involved in a publishing a fraudulent news story; and (2) the Plaintiff, Mr. Butowsky, is

  expressly identified as one of those defendants. TAC 46-48, ¶¶94-96. “A statement does

  not have to refer to the plaintiff by name... if people who know and are acquainted with

  the plaintiff reasonably understand from reading the statement that it referred to the

  plaintiff.” Main v. Royall, 348 S.W.3d 381, 395 (Tex. App.—Dallas 2011, no pet.), citing

  Newspapers, Inc. v. Matthews, 161 Tex. 284, 339 S.W.2d 890, 894 (1960); Cox Tex.

  Newspapers, L.P. v. Penick, 219 S.W.3d 425, 433 (Tex.App.-Austin 2007, pet. denied);

  Robertson v. Sw. Bell Yellow Pages, Inc., 190 S.W.3d 899, 902 (Tex.App.-Dallas 2006,

  no pet.). “A claim is actionable if the language of the publication and the surrounding

  circumstances are such that friends and acquaintances of the plaintiff recognize that the


                                             -2-
Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 3 of 10 PageID #: 5868



  publication is about the plaintiff’ when that recognition is objectively reasonable.” Levine

  v. Steve Scharn Custom Homes, Inc., 448 S.W.3d 637, 651 (Tex. App.—Houston [1st

  Dist.] 2014, pet. denied), citing Harvest House Publishers v. Local Church, 190 S.W.3d

  204, 213 (Tex.App.-Houston [1st Dist.] 2006, pet. denied). Context is critical:

         The defamed person need not be expressly mentioned so long as he or she is
         otherwise identifiable. Scarbrough v. Purser, No. 03-13-00025-CV, 2016 WL
         7583546, at *5, 2016 Tex. App. LEXIS 13863, at *13 (Tex. App.—Austin Dec.
         30, 2016, pet. denied) (mem. op.). And, whether the identity is ascertainable, per
         Scripps, D Magazine, and Lipsky, depends upon viewing the entire picture, not
         simply one corner of it.

  Diocese of Lubbock v. Guerrero, 591 S.W.3d 244, 252 n.6 (Tex. App.—Amarillo 2019,

  pet. filed). Defendant Feuer’s article, when read in context, clearly suggests that a federal

  judge made factual findings about Mr. Butowsky, i.e., that Mr. Butowsky was involved in

  publication of a bogus story.

         B. The challenged statements are quite capable of “defamatory meaning.”

         To determine whether Defendant Feuer’s report is defamatory, the Court must

  determine whether the overall “gist” of that report is accurate.

         In making the initial determination of whether a publication is capable of a
         defamatory meaning, we examine its “gist.” Neely [v. Wilson, 418 S.W.3d 52, 63
         (Tex. 2013)]. That is, we construe the publication “as a whole in light of the
         surrounding circumstances based upon how a person of ordinary intelligence
         would perceive it.” Turner v. KTRK Television, Inc., 38 S.W.3d 103, 114 (Tex.
         2000); see also Bentley v. Bunton, 94 S.W.3d 561, 579 (Tex. 2002) (“It is well
         settled that ‘the meaning of a publication and thus whether it is false and
         defamatory, depends on a reasonable person’s perception of the entirety of a
         publication and not merely on individual statements.'”(quoting Turner, 38 S.W.3d
         at 115)). Consistent with this approach, under the “substantial truth doctrine” a
         publication’s truth or falsity depends on whether the publication “taken as a whole
         is more damaging to the plaintiff’s reputation than a truthful [publication] would
         have been.” KBMT Operating Co., 492 S.W.3d at 714 (quoting Neely, 418 S.W.3d
         at 63).


                                              -3-
Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 4 of 10 PageID #: 5869




        In Neely, we reaffirmed the importance of assessing a publication’s gist in
        evaluating a defamation claim. 418 S.W.3d at 63–64. We explained that a
        publication “with specific statements that err in the details but that correctly
        convey the gist of a story is substantially true.” Id. (citing Turner, 38 S.W.3d at
        115). Conversely, even if all the publication’s individual statements are literally
        true, the story “can convey a false or defamatory meaning by omitting or
        juxtaposing facts.” Id. (quoting Turner, 38 S.W.3d at 114).

  D Magazine Partners, L.P. v. Rosenthal, 529 S.W.3d 429, 434 (Tex. 2017), reh'g denied

  (Sept. 29, 2017). The “gist” of Defendant Feuer's articles was that a federal court made a

  factual conclusion that Mr. Butowsky had (1) taken advantage of a grieving family, and

  (2) spread a fraudulent news story for political purposes. That's the gist, and it is

  defamatory because it subjects Mr. Butowsky to “public hatred, contempt, or ridicule.”

  Dallas Morning News, Inc. v. Tatum, 554 S.W.3d 614, 637 (Tex. 2018). It is actionable

  because it is false, id., namely because (1) the judge made no factual findings, and (2)

  Defendant Feuer's descriptions of the orders were factually inaccurate.

  C. The challenged statements are not protected by the “fair report” privilege.

        The NYT Defendants cite several Texas cases for the premise that their story is

  protected by the “fair report” privilege, Motion 17, but their misrepresentation of those

  cases is troubling. The Plaintiff would encourage the Court to read AOL, Inc. v. Malouf,

  2015 WL 1535669 (Tex.App. – Dallas Apr. 2, 2015, no pet.) and Basic Capital Mgmt.,

  Inc. v. Dow Jones & Co., 96 S.W.3d 475, 481-482 (Tex.App. – Austin 2002, no pet.) for

  itself, then compare those cases to the descriptions found on page 17 of the Motion. In

  AOL, for example, the defendant had not reported that the plaintiff was charged with

  criminal fraud (versus civil fraud) as the NYT Defendants allege. 2015 WL 1535669, at


                                             -4-
Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 5 of 10 PageID #: 5870



  *5 (“the article does not state Malouf was the subject of a criminal charge”). Instead,

  plaintiff Malouf asked the court to assume that such was the inference. Id. The NYT

  Defendants next quote Langston v. Eagle Printing Co., 797 S.W.2d 66, 69-70 (Tex.App.

  – Waco 1990, no writ) for the following premise: “Although it may greatly exaggerate

  the libel-plaintiff’s misconduct alleged in a judicial proceeding, an article is substantially

  true if an ordinary reader would not attach any more opprobrium to the plaintiff’s conduct

  merely because of the exaggeration.” Frankly, that statement does nothing to help the

  NYT Defendants, as the Plaintiff has not accused them of exaggerating the allegations of

  Joel and Mary Rich. Instead, he has accused the NYT Defendants of falsely reporting that

  a judge essentially found him “guilty” of Joel and Mary Rich’s accusations. It should be

  obvious that a lot more “opprobrium” is attached to a judicial finding of impropriety than

  a mere allegation of impropriety.

         The NYT Defendants further cite several New York cases but omit relevant

  portions of those cases. Consider the full context of Alf v. Buffalo News, Inc., 995 N.E.2d

  168 (N.Y. 2013):

         When examining a claim of libel, we do not view statements in isolation. Instead,
         “[t]he publication must be considered in its entirety when evaluating the
         defamatory effect of the words” (James v. Gannett Co., 40 N.Y.2d 415, 419, 386
         N.Y.S.2d 871, 353 N.E.2d 834, rearg. denied 40 N.Y.2d 990, 390 N.Y.S.2d 1027,
         359 N.E.2d 440 [1976] ). As both Supreme Court and the Appellate Division held,
         viewing the articles as a whole, the average reader would conclude that the
         company, and not plaintiff, pleaded guilty to wrongdoing and that the amount of
         restitution covered more than the single, admitted incident. As we have said,
         “newspaper accounts of legislative or other official proceedings must be accorded
         some degree of liberality. When determining whether an article constituted a ‘fair
         and true’ report, the language used therein should not be dissected and analyzed
         with a lexicographer's precision” (Holy Spirit Assn. for Unification of World
         Christianity v. New York Times Co., 49 N.Y.2d 63, 68, 424 N.Y.S.2d 165, 399


                                              -5-
Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 6 of 10 PageID #: 5871



         N.E.2d 1185 [1979] ). Here, the News provided substantially accurate reporting of
         the plea agreement and the fines and restitution, as discussed in open court. Thus,
         all the challenged statements concerning NAC and plaintiff relating to these
         proceedings are entitled to immunity under Civil Rights Law § 74.

  Id. at 169. The Plaintiff has never suggested that the NYT Defendants reporting should

  be “dissected and analyzed with a lexicographer's precision.” Instead, he contents that

  there is a magnitude of difference between Joel and Mary Rich making accusations

  versus a court finding that their accusations against him were true.

         A statement is deemed a fair and true report if it is “substantially accurate.”
         Karedes v. Ackerley Group, Inc., 423 F.3d 107, 119 (2005) (citations omitted). “A
         report is ‘substantially accurate’ if, despite minor inaccuracies, it does not produce
         a different effect on a reader than would a report containing the precise truth.” Id.
         (citations omitted). Thus, the New York Court of Appeals has remarked that “[a]
         fair and true report admits of some liberality; the exact words of every proceeding
         need not be given if the substance be substantially stated.” Holy Spirit Ass'n for
         Unification of World Christianity v. N.Y. Times Co., 49 N.Y.2d 63, 424 N.Y.S.2d
         165, 167, 399 N.E.2d 1185 (1979). However, “Section 74 does not afford
         protection if the specific statements at issue, considered in their context,
         ‘suggest[ ] more serious conduct than that actually suggested in the official
         proceeding.’ ” Calvin Klein Trademark Trust v. Wachner, 129 F.Supp.2d 248,
         253 (S.D.N.Y.2001) (quoting Daniel Goldreyer, Ltd. v. Van de Wetering, 217
         A.D.2d 434, 630 N.Y.S.2d 18, 22 (1st Dep't 1995)).

  Lan Sang v. Ming Hai, 951 F. Supp. 2d 504, 520–21 (S.D.N.Y. 2013)(emphasis added).

  In the context of the NYT Defendants article, a purported judicial finding is “more

  serious” than the mere allegations of a plaintiff, ergo the story is not protected by the

  “fair report” privilege.1



  1
   The NYT Defendants express no opinion about whether Texas law or New York law would
  apply, but the Plaintiff contends that under the doctrine of decepage, Texas law would apply to
  the substantive defamation claims while New York law would govern privileges. See Plaintiff’s
  Response in Opposition to Boies Schiller Defendants’ Motion to Dismiss (Doc. No. 212)(citing
  cases).


                                                -6-
Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 7 of 10 PageID #: 5872



         D. The Plaintiff properly pleaded actual malice.

         If Defendant Feuer was a cub reporter covering court proceedings for the Sherman

  Herald Democrat, then the Plaintiff probably would not be able to prove actual malice. In

  all likelihood, a small-town, general-assignment reporter would not know how the federal

  court system works. Defendant Feuer, however, is not a cub reporter for a small-town

  newspaper. He is a reporter for the largest newspaper in the United States, “he normally

  covers court proceedings for Defendant NYT and he knew that Rule 12(b)(6) dismissals

  are not factual findings, yet he deliberately misrepresented Judge Daniels's order.” TAC

  48, ¶97. Furthermore, the NYT Defendants refused to correct the errors that were brought

  to their attention, and that is additional evidence of malice. “[A] defendant’s words or

  acts before, at, or after the time of the communication” are relevant for determining

  malice. Butowsky v. Folkenflik, 4:18CV442, 2019 WL 3712026, at *10 (E.D. Tex. Aug.

  7, 2019)(emphasis added), citing Dolcefino v. Turner, 987 S.W.2d 100, 111 (Tex. App. –

  Houston [14th Dist.]1998), aff'd sub nom. Turner v. KTRK Television, Inc., 38 S.W.3d

  103 (Tex. 2000) (citations omitted); see also See Gonzales v. Hearst Corp., 930 S.W.2d

  275, 283 (Tex. App.—Houston [14th Dist.] 1996, no writ)(“Refusal to print a retraction is

  evidence of an action after the publication, but it can lend support to a claim that reckless

  disregard or knowledge existed at the time of publication”)(emphasis in original).

  2. The Plaintiff properly alleged business disparagement.

         “To prevail on a business disparagement claim, a plaintiff must establish that (1)

  the defendant published false and disparaging information about it, (2) with malice, (3)

  without privilege, (4) that resulted in special damages to the plaintiff.” In re Lipsky, 460


                                              -7-
Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 8 of 10 PageID #: 5873



  S.W.3d 579, 592 (Tex. 2015)(citations omitted).

        Business disparagement and defamation are similar in that both involve harm from
        the publication of false information. Waste Mgmt. of Tex., Inc. v. Tex. Disposal
        Sys. Landfill, Inc., 434 S.W.3d 142, 155 (Tex.2014). The respective torts,
        however, serve different interests. Whereas “defamation actions chiefly serve to
        protect the personal reputation of an injured party, [ ] a business disparagement
        claim protects economic interests.” Forbes Inc. v. Granada Biosciences, Inc., 124
        S.W.3d 167, 170 (Tex.2003). Business disparagement or “injurious falsehood
        applies to derogatory publications about the plaintiff's economic or commercial
        interests.” 3 Dan B. Dobbs, Paul T. Hayden & Ellen M. Bublick, The Law of Torts
        § 656, at 615 (2d ed.2011). The tort does not seek to redress dignitary harms to the
        business owner, but rather redresses aspersions cast on the business's commercial
        product or activity that diminishes those interests. Hurlbut v. Gulf Atl. Life Ins.
        Co., 749 S.W.2d 762, 766–67 (Tex.1987).

  Id. at 591. The NYT Defendants' arguments against Mr. Butowsky's business

  disparagement claim are premised entirely on the assumption that he failed to state a

  defamation claim. As set forth above, Mr. Butowsky has sufficiently alleged defamation

  claims in his TAC, and none of the NYT Defendants' statements are privileged. Since

  Mr. Butowsky alleged all the elements of a defamation claim, and he also alleged special

  damages, TAC 3 and 49, ¶¶6 and 101, he has properly stated a business defamation

  claim. Lipsky, 460 S.W.3d at 592.




                                            -8-
Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 9 of 10 PageID #: 5874



                                      Conclusion

         The NYT Defendants' arguments are meritless and their Motion should be denied

  in all respects.

                                         Respectfully submitted,

                                         /s/ Ty Clevenger
                                         Ty Clevenger
                                         Texas Bar No. 24034380
                                         P.O. Box 20753
                                         Brooklyn, New York 11202-0753
                                         (979) 985-5289
                                         (979) 530-9523 (fax)
                                         tyclevenger@yahoo.com

                                         Attorney for Plaintiff Edward Butowsky




                                          -9-
Case 4:19-cv-00180-ALM-KPJ Document 231 Filed 04/30/20 Page 10 of 10 PageID #: 5875



                               CERTIFICATE OF SERVICE

          I certify that a copy of this document was filed electronically with the Court's ECF
   system on April 30, 2020, which should result in automatic notification to all counsel of
   record.

                                             /s/ Ty Clevenger
                                             Ty Clevenger




                                              - 10 -
